Citation Nr: 1724275	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for breast cancer, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.  The Veteran passed away in May 2016, during the pendency of his appeal, and the claim was dismissed by the Board in June 2016.  The Appellant is the Veteran's surviving spouse.  In a February 2017 letter, the agency of original jurisdiction (AOJ) recognized the Veteran's widow as the substitute claimant for the Veteran in this matter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2016.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that the Veteran served within the land borders or on the inland waterways of the Republic of Vietnam during his active duty service, or that he was exposed to herbicides while on active duty.

2.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's breast cancer was caused by service, to include exposure to herbicide agents.


CONCLUSION OF LAW

Breast cancer was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The contention in this case is that the Veteran's breast cancer was caused by exposure to herbicide agents during his military service.  To succeed in this claim, the Appellant must show that the Veteran was exposed to herbicide agents, and that there was a nexus between that exposure to herbicide agents and his breast cancer.  

The evidence of record does not support a finding that the Veteran was exposed to herbicide agents in service.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not so exposed during that service.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 59 Fed. Reg. 4752 (1994).  A veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had military service in Vietnam qualifying him for presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 38 U.S.C.A. § 101(29)(A).

The Veteran did not contend that he set foot on the land mass of Vietnam.  He stated that he served aboard the U.S.S. Maddox, and that he believed that this ship's operation in the Gulf of Tonkin within 12 miles of the shore of the land mass of Vietnam should qualify for "brown water" service on the inland waterways.  Although the U.S.S. Maddox operated in Vietnam's close coastal waters, there is no indication that it entered into the inland waterways of Vietnam.  The term "inland waterways" is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The Manual does not support the Veteran's belief that service within 12 miles of shore is service on the inland waterways of Vietnam.  The Manual states that inland waterways are fresh water rivers, streams, canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.c.; VBA Manual M21-1, IV.ii.2.C.3.m.  Therefore, the U.S.S. Maddox did not operate on the inland waterways of Vietnam, even if it came within 12 miles of shore in the Gulf of Tonkin.  The Court has upheld the determination that a veteran who has served in Vietnamese coastal waters has not served in the Republic of Vietnam for purposes of presuming exposure to herbicide agents.  See Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008).  

The Veteran also argued that his "blue water" service was sufficient to find exposure to herbicides because of the presumption of service connection for non-Hodgkin's lymphoma for veterans who serve in the offshore waters of the Republic of Vietnam.  This presumption under 38 C.F.R. § 3.313 is not based upon exposure to herbicides in the offshore waters of Vietnam.  The regulation was based on information in a CDC study concerning non-Hodgkin's lymphoma, which included veterans serving off the coast of Vietnam.  The study concluded that there was no evidence that the increased risk of non-Hodgkin's lymphoma among Vietnam veterans was related to exposure to herbicide agents in Vietnam.  Haas v. Peake, 525 F.3d 1168, 1178 (Fed. Cir. 2008).  Therefore, 38 C.F.R. § 3.313 is not relevant to the question of whether offshore "blue water" veterans were exposed to herbicide agents.  The Board thus cannot presume that the Veteran was exposed to herbicide agents, and must consider whether there is affirmative evidence of actual exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran also contended that he was exposed to herbicide agents because many of the naval bases that the U.S.S. Maddox visited used Agent Orange to control weeds and shrubs around their fenced areas, and that he could have been exposed to overspray from planes that may have also contaminated the potable water and ventilation system of the U.S.S. Maddox.  The Board recognizes that the Veteran has laid out these possibilities in good faith.  However, these arguments are speculation about ways in which he could have been exposed.  They are not evidence of actual exposure.  The Board cannot find that the Veteran was exposed to herbicide agents simply because such exposure was within the realm of possibility.  To do so would impermissibly broaden the presumption of herbicide exposure.  There must be affirmative evidence that exposure actually occurred.  As the record does not reflect that the Veteran was actually exposed to herbicide agents, and he may not be presumed to have been exposed, the Board must find that he was not exposed.  Therefore, discussion of whether exposure to herbicide agents causes breast cancer is not necessary.  

The Veteran has not contended, and the record does not reflect, that the breast cancer was otherwise incurred in service.  Service treatment records are negative for any complaints or clinical finding suggestive of breast cancer, and breast cancer was not noted on medical examination for separation from service in April 1968.  Breast cancer was initially demonstrated years after service, and there is no objective clinical evidence of record which relates the Veteran's breast cancer to service.

In view of the foregoing, the preponderance of the evidence is against the claim.  There is no doubt to be resolved.  Service connection for breast cancer must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. 
§ 3.102.  


ORDER

Entitlement to service connection for breast cancer, claimed as due to exposure to herbicide agents, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


